Citation Nr: 0111922	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right foot injury.

4. Entitlement to service connection for cold weather 
injuries of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945 and in the National Guard from June 1946 to 
June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in December 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO denied all of the 
appellant's claims for service connection on the basis that 
they were not well grounded.  The appellant submitted a 
notice of disagreement in February 2000 and the current 
appeal ensued.  


REMAND

The basis for the RO's denial of each claim on appeal was 
that there was no nexus between any of the claimed conditions 
and service.  The Board notes, however, that during the 
pendency of this appeal there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and because of 
the reasons cited below, a remand is required. 

Initially, the Board notes that review of the record reveals 
that the appellant's claim for service connection for 
residuals of a right foot injury was originally denied by the 
RO in April 1981.  The appellant was notified of this 
determination and of his appellate rights, but did not appeal 
the denial.  Consequently, this prior denial became a final 
decision.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  
Hence, the claim may be reopened only on the presentation of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).  As indicated above, the RO did not 
explicitly consider these laws and regulations in 
adjudicating the claim for service connection for residuals 
of a right foot injury.

Pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a 
legal duty to consider the new and material issue regardless 
of the RO's actions.  If the Board were to adjudicate the 
claim on its merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate.  See Barnett v. Brown, 8 Vet. App. 1 (1995); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Inasmuch as the Board must apply the laws 
and regulations governing finality and previously disallowed 
claims, the RO should do so, in the first instance, to avoid 
any prejudice to the veteran.  See Bernard v. Brown , 4 Vet. 
App. 384, 394 (1993).   

Prior to undertaking adjudication of any of the claims, the 
RO should undertake all appropriate notification and 
development action deemed warranted by the Veterans Claims 
Assistance Act of 2000.  This must include obtaining all 
outstanding pertinent medical records, specifically from VA 
facilities or any other governmental entity(ies).  The claims 
file reflects that the veteran has received treatment at the 
VA Medical Center (VAMC) in Columbia, South Carolina, and 
from the Dorn Veterans Hospital; all outstanding medical 
records from those facilities must be obtained and associated 
with the record.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should also 
obtain and associate with the record all outstanding medical 
records from any other source(s) or facility(ies) identified 
by the veteran.  

Thereafter, the RO should arrange for the veteran to undergo 
VA examination to obtain nexus opinions as to the 
relationship between the veteran's active military service 
and current bilateral hearing loss, tinnitus, cold weather 
injuries to both lower extremities, and, if appropriate, 
residuals of a right foot injury.  As to the claim regarding 
the residuals of a right foot injury, the Board emphasizes 
that the Veterans Claims Assistance Act of 2000 expressly 
provides that nothing in the act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 State. 2096, ___ (to be codified at 38 U.S.C. § 
5103A(f)).  Thus, the RO should only take additional 
development with respect to that claim (i.e., obtaining a 
nexus opinion) if the requirements for reopening that claim 
have been met.  The veteran is hereby notified that failure 
to report to any scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Accordingly, in an effort to ensure due process in this case 
and to comply with the change in the law, this case is 
REMANDED for the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Columbia VAMC 
and the Dorn Veterans Hospital, as well 
as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After associating with the claims file 
all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to under appropriate VA 
examination to obtain medical opinions 
as to the relationship between any 
current bilateral hearing loss, 
tinnitus, cold weather injury (and, if 
appropriate, residuals of right foot 
injury) and the veteran's military 
service.  The entire claims file, to 
include a complete copy of this 
REMAND, must be made available to and 
be reviewed by each physician 
designated to examine the veteran.  
All indicated studies and tests should 
be completed, and all clinical 
findings should be reported in detail.  
After examination of the veteran, 
review of his pertinent medical 
history, and consideration of sound 
medical principles, each examiner 
should offer an opinion as to whether 
it is at least as likely as not that 
the diagnosed hearing loss, tinnitus, 
cold weather injury or residuals of 
right foot injury (as appropriate) was 
incurred or aggravated during the 
veteran's active military service.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal 
in light of all pertinent evidence of 
record and legal authority (to 
include, as regards the claim 
involving residuals of a right foot 
injury, the laws and regulations 
governing finality and reopening of 
previously disallowed claims).  The RO 
must provide adequate reasons and 
bases for its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

6. If any benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


